Case 3:21-cv-00162-DJN-EWH Document 2 Filed 03/23/21 Page 1 of 2 PagelD# 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

RONALD WAYNE LEWIS,
Plaintiff,

v. Civil No. 3:21cv162 (DJN)

RICHMOND CITY JUSTICE CENTER, ef al.,
Defendants.

MEMORANDUM OPINION
Plaintiff, a Virginia inmate, has submitted this action and requested leave to proceed in
forma pauperis. The pertinent statute provides:
In no event shall a prisoner bring a civil action [in forma pauperis] if the prisoner
has, on 3 or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on

the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of serious physical

injury.
28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed
as frivolous or for failure to state a claim. Lewis v. Andrews, 2011 WL 741464, at *1 (E.D. Va.
Feb. 23, 2011); Lewis v. Miller, 2011 WL 1059207, at *1 (E.D. Va. Mar. 23, 2011); Lewis v.
Lappin, 2011 WL 4961366, at *5 (E.D. Va. Oct. 18, 2011), aff'd sub nom. Lewis v. Shah, 466 F.
App’x 211 (4th Cir. 2012.); Lewis v. U.S. Prob. Off, E. Dist. of Virginia, 2011 WL 1813655,
at *3 (E.D. Va. May 6, 2011). Plaintiff's current allegations do not credibly indicate that he is in

imminent danger of serious physical harm. Plaintiff's request to proceed in forma
Case 3:21-cv-00162-DJN-EWH Document 2 Filed 03/23/21 Page 2 of 2 PagelD# 5

pauperis will be DENIED. This action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to

Plaintiff. WJ
/s/

David J. Novak VU

United States District Judge
Richmond, Virginia

Dated: March QA2021

 

bo
